OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order entered on appeal No. 1 affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (101 AD2d 995; cf. Igbara Realty Corp. v New York Prop. Ins. Underwriting Assn., 63 NY2d 201). Appeal from order entered on appeal No. 2 dismissed, without costs, upon the ground that the order does not finally determine the action within the meaning of the Constitution.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.